     Case 4:16-cr-00029-RH-CAS Document 149 Filed 11/28/18 Page 1 of 3




     IN THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF FLORIDA
                TALLAHASSEE DIVISION


UNITED STATES OF AMERICA,


v.                                         Case Nos. 4:16cr29-RH/CAS-1
                                                     4:18cv168-RH/CAS

ERVIN BELL III,

                  Defendant.
                                       /

                    CONSENT MOTION TO
               CONTINUE EVIDENTIARY HEARING

      For the following reasons, the United States respectfully moves to

continue the evidentiary hearing on Defendant’s motion under 28 U.S.C.

2255. ECF 145.

      Defendant contends that his previously retained counsel, Nathan

Prince, rendered ineffective assistance of counsel by failing to file a notice

of appeal as instructed. The Court initially set an evidentiary hearing

limited to that issue for October 3, 2018, and appointed counsel for De-

fendant. ECF 133. This Court has granted two consent motions by De-

fendant to continue the hearing. ECF 141, 143, 144, 147. The hearing is

currently scheduled for December 18, 2018. ECF 145. However, Mr.


                                      1
     Case 4:16-cr-00029-RH-CAS Document 149 Filed 11/28/18 Page 2 of 3




Prince has informed the undersigned that he is scheduled to be out of

state for the holidays from December 14 until after the New Year. Mr.

Prince is the Government’s only anticipated witness, and his testimony

is significant to the matters at issue.

     The undersigned has conferred with Mr. Prince and defense coun-

sel, and has confirmed their availability for a hearing on that date. Addi-

tionally, the undersigned understands that date may be workable for the

Court’s schedule. Accordingly, the Government respectfully requests that

the Court enter an order continuing the evidentiary hearing until Janu-

ary 9, 2019.

                       Respectfully submitted November 28, 2018,

                                   CHRISTOPHER P. CANOVA
                                   United States Attorney

                                   /s/ Andrew J. Grogan
                                   ANDREW J. GROGAN
                                   Florida Bar No. 85932
                                   Assistant United States Attorney
                                   Northern District of Florida
                                   111 North Adams Street
                                   Tallahassee, Florida 32301
                                   (850) 942-8430
                                   andrew.grogan@usdoj.gov




                                     2
     Case 4:16-cr-00029-RH-CAS Document 149 Filed 11/28/18 Page 3 of 3




                LOCAL RULE 7.1(B) CERTIFICATE

     The undersigned has conferred with defense counsel, Donna Dun-

can, who consents to the relief requested in this motion.

                                  /s/ Andrew J. Grogan
                                  ANDREW J. GROGAN
                                  Assistant United States Attorney

                LOCAL RULE 7.1(F) CERTIFICATE

     I certify that this memorandum contains 207 words, per Microsoft

Word’s word count, which complies with the word limit requirements set

forth in Local Rule 7.1(F).

                                  /s/ Andrew J. Grogan
                                  ANDREW J. GROGAN
                                  Assistant United States Attorney




                                    3
